Case 2:18-cv-08655-JVS-E Document 68 Filed 09/03/19 Page 1 of 1 Page ID #:783




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES − GENERAL

Case No.    2:18−cv−08655−R−E                                     Date   9/3/2019
Title       CHARIF KAZAL ET AL V. MATTHEW PRICE

Present : The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
       Christine Chung               Sheri Kleeger          N/A
         Deputy Clerk          Court Reporter / Recorder  Tape No.

    Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:
    Benjamin Taylor                              Steven Gebelin




Proceedings:      SCHEDULING CONFERENCE

    Case called. Court and counsel confer. The Scheduling Conference is held and the
Court sets the following dates:

    Jury Trial (Est. 5 days):                    May 5, 2020 at 09:00 AM
    Pretrial Conference:                         April 20, 2020 at 09:00 AM
    Motion Cut−Off Date (last day to file):      February 20, 2020
    Discovery Cut−Off Date:                      February 6, 2020

    Last day to motion the Court to add parties or amend complaint is 10/10/2019.
Counsel inform the Court that they have selected settlement option number 1.

    IT IS SO ORDERED.
                                                                                      0:03
                                                                Initials of Preparer: cch




CV−90                            − CIVIL MINUTES−GENERAL −                          Page 1 of 1
